         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 1 of 13


 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
 3   Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
 4   Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
 5   Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
 7
     FITZPATRICK CELLA HARPER & SCINTO
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                     OAKLAND DIVISION
19
                                                           Case No. 4:18-cv-01885-HSG
20
                                                           DECLARATION OF ROBERT S.
21                                                         PICKENS IN SUPPORT OF
                                                           PHILIPS’ MOTION FOR LEAVE TO
22   In Re Koninklijke Philips Patent Litigation           AMEND ITS INFRINGEMENT
                                                           CONTENTIONS
23
                                                           JURY TRIAL DEMANDED
24

25

26

27

28



                                        PICKENS DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 2 of 13


 1                                              DECLARATION

 2          I, Robert S. Pickens, declare as follows:

 3          1.      I am an associate at Fitzpatrick, Cella, Harper & Scinto (“Fitzpatrick”) and an attorney

 4   representing Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) in

 5   the above-captioned matters. I submit this declaration in support of Philips’ Motion for Leave to Amend

 6   Its Infringement Contentions. I have personal knowledge of the facts set forth herein.

 7          2.      On June 17, 2016, Philips served on the ASUS Defendants (hereinafter “ASUS”)

 8   “Plaintiffs’ Identification of the ASUS Defendants’ Accused Products” (hereinafter, “Initial

 9   Identification of Accused Products”). A true and correct copy of this document is attached as Exhibit 1.

10          3.      The Initial Identification of Accused Products identified the functionality accused of

11   infringing the patents-in-suit, as well as a non-limiting list of touchscreen products for which Philips was

12   aware when it compiled the specific lists. For example, with respect to the ’913 patent, the accused

13   products were defined as:

14                  The accused products for U.S. Patent No. RE 44,913 are ASUS smartphones,
                    tablet computers, notebooks, All-in-One PCs, and 2-in-1 PCs that include the
15
                    ’913 Accused Functionality or similar functionality (e.g., by being pre-loaded
16                  with the Android Operating System, the Chrome Operating System, or the
                    Windows Operating System version 8 or higher) including, without
17                  limitation, the following:
18                  [list of expressly identified devices and links to ASUS’s United States
                    website]
19
            4.      On August 26, 2016, Philips served on ASUS “Plaintiffs’ First Amended Identification of
20
     the ASUS Defendants’ Accused Products” (hereinafter, “First Amended Identification of Accused
21
     Products”). A true and correct copy of this document is attached as Exhibit 2.
22
            5.      The First Amended Identification of Accused Products identified the functionality
23
     accused of infringing the patents-in-suit, as well as a non-limiting list of touchscreen products of which
24
     Philips was aware when it compiled the specific lists. This identification specifically identified the
25
     version of the Android and Windows operating systems accused of infringement corresponding to the
26
     accused functionality. For example, with respect to the ’913 patent, the accused products were
27
     defined as:
28


                                                          1
                                          PICKENS DECLARATION
                                        CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 3 of 13

                      The accused products for U.S. Patent No. RE 44,913 are ASUS products that
 1
                      include the functionality described in Appendix A of Plaintiffs’ Initial
 2                    Infringement Contentions against the ASUS Defendants, served on
                      Defendants on August 26, 2016, or functionality similar thereto (e.g., by
 3                    being pre-loaded with the Android Operating System version 2.1 or higher, or
                      the Windows Operating System version 8 or higher, or the Chrome Operating
 4                    system), including without limitation, the following:
 5                    [list of expressly identified devices]
 6   Exhibit 2, at 2-5.
 7          6.        On August 26, 2016, Philips also served on ASUS “Plaintiffs’ Initial Infringement
 8   Contentions against the ASUS Defendants” (hereinafter, “Initial Infringement Contentions”). A true and
 9   correct copy of excerpts of this document—in particular, the cover sheet, the ’913 patent claim charts,
10   and the technical appendix of expressly identified products—is attached as Exhibit 3.
11          7.        The technical appendix shown in Exhibit 3 expressly identified the touchscreen devices of
12   which Philips was aware as well as the operating systems Philips believed to be preloaded on each of
13   those devices.
14          8.        On October 19, 2016, Philips served on ASUS “Plaintiffs’ First Set of Interrogatories to
15   the ASUS Defendants.” A true and correct copy of this document is attached as Exhibit 4.
16          9.        Philips’s Interrogatory No. 1 to ASUS requested, inter alia, that ASUS identify each
17   smartphone, tablet computer, laptop, all-in-one PC, 2-in-1 PC, and Chromebook product sold in the
18   United States during the relevant timeframe ever preloaded with or upgradeable to Android 2.1 or higher,
19   Windows 7 or later (and which include a touch screen), Windows 8.1 or later, or the Chrome operating
20   system. In particular, it requested:
21
                      Identify all Relevant Products [defined to include each smartphone, tablet
22                    computer, laptop, all-in-one PC, 2-in-1 PC, and Chromebook product sold in
                      the United States during the relevant timeframe ever preloaded with or
23                    upgradeable to Android 2.1 or higher, Windows 7 or later (and which include
                      a touch screen), Windows 8.1 or later, or the Chrome operating system], and
24                    for each such Relevant Product, indicate: the date that Relevant Product was
25
                      first offered for sale in the United States, and if no longer offered for sale in
                      the United States, the last date on which that Relevant Product was offered
26                    for sale in the United States; each designation ever known or used by You in
                      connection with that Relevant Product (e.g., by model number, sub-model
27                    number, part number, trade name, catalog number, SKU, code name, internal
                      project name, etc.); each Operating System version ever pre-loaded on or
28


                                                           2
                                            PICKENS DECLARATION
                                         CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 4 of 13

                    offered as an update or upgrade to that Relevant Product, as well as the date
 1
                    each such Operating System version became available for that Relevant
 2                  Product …
     Exhibit 4, at 16.
 3
            10.     On November 21, 2016, ASUS served on Philips “Defendants’ Objections and Responses
 4
     to Plaintiffs’ First Set of Interrogatories to the ASUS Defendants.” A true and correct copy of this
 5
     document is attached as Exhibit 5.
 6
            11.     In response to Interrogatory No. 1, ASUS specifically objected based in part on the
 7
     definition of “Relevant Product”:
 8

 9                  In addition to the foregoing General Objections, ASUS objects to this
                    interrogatory as compound, to the extent it comprises discrete subparts
10                  resulting in multiple separate interrogatories, especially in view of Plaintiffs’
                    overly broad definition of “Relevant Product.” The compound nature of this
11
                    interrogatory renders it vague, ambiguous, unduly broad and burdensome,
12                  and imposes an inappropriate burden on ASUS to determine what question
                    Plaintiffs are asking. ASUS is willing to confer regarding these issues and a
13                  supplemental response.
14   See Exhibit 5, at 9.

15          12.     On December 9, 2016, Philips served on ASUS “Plaintiffs’ First Amended Infringement

16   Contentions against the ASUS Defendants” (hereinafter, “First Amended Infringement Contentions”).

17   True and correct copy of excerpts of this document—in particular, the cover sheet, the ’913 patent claim

18   charts, and the technical appendix—are attached as Exhibit 6.

19          13.     On January 9, 2017, Philips served on ASUS “Plaintiffs’ Second Amended Identification

20   of the ASUS Defendants’ Accused Products.” A true and correct copy of this document is attached as

21   Exhibit 7.

22          14.     On March 28, 2017, the parties submitted a joint discovery letter to apprise the Delaware

23   Court of certain disputed issues. A true and correct copy of this document is attached as Exhibit 8.

24          15.     In particular, three of the four issues identified in the joint letter were as follows:

25                       a. Whether Defendants should be required to provide substantive responses to

26                          Philips’ Interrogatory Nos. 1, 2, and 5 (which relate to information

27                          concerning the accused products such as specifications and sales data), and 4

28                          and 6 (which relate to non-infringement issues) by a date certain;

                                                         3
                                          PICKENS DECLARATION
                                         CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 5 of 13


 1                     b. With respect to Philips’ First Set of Requests for the Production of Documents

 2                         and Things, whether certain Defendants should be required to begin making

 3                         rolling productions by a date certain, and whether all Defendants shall be (i)

 4                         required to produce source code for all accused products; or (ii) precluded from

 5                         relying at trial on any argument that a product advertised as complying with or

 6                         including a particular operating system is materially different from the

 7                         corresponding publicly available version of that operating system.

 8                     c. Whether Defendants should be required to provide discovery on products that

 9                         are not separately identified by model number in Philips’ second amended

10                         identification of accused products, but which run an operating system that

11                         Philips has accused of infringement in its infringement contentions.

12   Exhibit 8 (emphasis added).

13          16.    Attached as Exhibit 9 is a true and correct copy of an excerpt of a transcript of a

14   Teleconference held with Judge Sleet (U.S. District Court for the District of Delaware) on March 30,

15   2017 at 2:00pm.

16          17.    One issue addressed during the March 30, 2017 teleconference was Defendants’

17   responses to Interrogatory Nos. 1, 2, and 5. Judge Sleet directed the parties to continue to confer

18   regarding any disputes. The relevant portion is excerpted below:

19                 THE COURT: Let’s move on to the next issue.
20
                   MR. [SHARRET, COUNSEL FOR PHILIPS]: Your Honor, this is
21                 Jonathan [Sharret] for plaintiff Philips. I will be addressing the first part of
                   this issue with respect to Interrogatories 1, 2, and 5.
22
                   Your Honor, plaintiff served interrogatories back in 2016. With rare
23                 exception, from all of the defendants, we have yet to receive a substantive
                   responses with respect to Interrogatories 1, 2 and 4. I am happy to get into
24
                   the differences between defendants --
25
                   THE COURT: I am not happy to hear from you about the differences
26                 between defendants.

27                 What I am interested in knowing, from what I am presuming, am going to
                   assume that in the main I have got experienced lawyers on the line on both
28


                                                        4
                                        PICKENS DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 6 of 13

                   sides, and having said that, it’s difficult for me, I am scratching my head, as
 1
                   to why I am having to deal with this issue as well.
 2
                   …
 3
                   MR. SHARRET: The issue at hand, Your Honor, is that the defendants have
 4                 answered every non-contention interrogatory through 33(d) either without
                   reference to any documents whatsoever or with respect to their entire
 5                 production to date.
 6
                   THE COURT: Then my question is addressed to the defendants who have
 7                 done that.

 8                 MR. SMITH [COUNSEL FOR DEFENDANTS]: Your Honor, when we
                   called to set up this conference, we had one issue, it was the first issue, Your
 9                 Honor has now disposed of that. We were surprised to learn about these
                   other issues.
10

11                 As we told the plaintiffs before we submitted our agenda letter, we did not
                   think that we had exhausted the meet-and-confer process on this or that
12                 they were ripe for consideration.

13                 We are certainly prepared to address all these issues defendant by defendant,
                   or, to the extent there are common issues, we are happy to address them.
14
                   But we will take Your Honor’s lead as to whether it is a good use of Your
15
                   Honor’s time today to do that or we would be better served to repair to our
16                 normal meet-and-confer process and work through these issues in hopes of
                   not burdening the Court.
17
                   THE COURT: I am going to take you up on that offer, Mr. Smith, and
18                 have the parties repair to your various offices, have an additional meet-
                   and-confer on the remaining issues, for those that can’t be resolved, get on
19
                   planes, trains and automobiles and come to Wilmington and we will talk
20                 about them.

21
     See Exhibit 9, at 12:13-14:10 (emphasis added).
22
            18.    On April 21, 2017, ASUS served on Philips “Defendants’ First Supplemental Responses
23
     to Plaintiffs’ First Set of Interrogatories to the ASUS Defendants.” A true and correct copy of this
24
     document is attached as Exhibit 10.
25
            19.    On May 18, 2017, Jonathan Sharret (counsel for Philips) sent an email to counsel ASUS
26
     (among others) notifying ASUS that Philips intended to raise with the Court the deficiency of ASUS’s
27
     response to “Philips’ Interrogatory Nos. 1 and 5” and ASUS failure to “provide a list of all products
28


                                                        5
                                        PICKENS DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 7 of 13


 1   which were pre-loaded with an operating system that Philips has accused of infringement in its

 2   infringement contentions.” A true and correct copy of this document is attached as Exhibit 11.

 3          20.     On June 6, 2017 counsel for all parties submitted a joint letter agenda to apprise the Court

 4   of disputed issues “[i]n anticipation of the conference scheduled for Thursday, June 8 at 10 AM.” Issues

 5   listed on this agenda included “[w]hether ASUS, Visual Land, and YiFang should be required to respond

 6   to Philips’ Interrogatory Nos. 1 and 5, seeking information for the Accused Products (e.g., first and last

 7   sales dates, operating system version, etc.), by June 30, 2017.” A true and correct copy of this document

 8   is attached as Exhibit 12.

 9          21.     On June 16, 2017, counsel for all parties submitted a joint letter agenda to apprise the

10   Court of disputed issues “[i]n anticipation of the continued conference scheduled for Tuesday, June 20 at

11   2 PM,” along with attached exhibits. In the attached Exhibit A, Philips advised the Court that “No

12   Defendant has properly responded to Philips’ Interrogatory Nos. 1 and 5 seeking technical information

13   relating to the accused products.” True and correct copies of these documents are attached as Exhibits

14   13 and 14.

15          22.     Attached as Exhibit 15 is a true and correct copy of a transcript of a Discovery

16   Conference held before Judge Sleet on June 20, 2017 regarding a schedule for contention exchanges.

17   Near the conclusion of the conference, Mr. Sharret (counsel for Philips) raised the topic of Philips’

18   outstanding interrogatories, but the Court directed the parties to continue conferring regarding this and

19   other related disputes. The relevant portion is excerpted below:

20
                    MR. SHARRET [COUNSEL FOR PHILIPS]: The next issue for Philips,
21
                    if we are going to stay on this side, we have non-contention interrogatories
22                  for which we haven't received responses, or at least not fulsome responses.
                    June 30 is a popular date. We would like to, respectfully, ask the Court to
23                  order the parties to provide fulsome responses.

24                  THE COURT: Any difficulty?
25                  MR. WARREN [COUNSEL FOR ACER/ASUS/GOOGLE]: Some
26
                    difficulty, Your Honor, as follows.

27                  ...

28                  THE COURT: That is your contention, counsel, that you haven't seen this

                                                         6
                                          PICKENS DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 8 of 13

                   before so you haven't had a chance to meet and confer?
 1
                   MR. WARREN: That's correct. But I have a response.
 2

 3                 THE COURT: Are there other of these bullets that fall in these same
                   categories?
 4
                   MS. JENNISON [COUNSEL FOR MICROSOFT]: Yes, Your Honor.
 5
                   ...
 6
                   MR. McBRAYER [COUNSEL FOR HTC]: The one for HTC is about
 7
                   3800 pages.
 8
                   MR. SHARRET: Your Honor, I disagree with that contention. We have
 9                 been meeting and conferring and sending letters back and forth on these
                   interrogatories since at least January.
10
                   ...
11
                   THE COURT: I agree. There is at least the contention that there has not
12
                   been full discussion on all of the issues. I understand there is a difference of
13                 view about that. It just so happens I had the time available today to do this. It
                   doesn't mean we have to fill the vacuum necessarily.
14
                   MR. SHARRET: As long as the other parties agree to meet and confer on
15                 this, we can agree to that approach.
16
                   THE COURT: You are going to meet and confer.
17
                   MR. McBRAYER: We will confer with them and get it done.
18
                   THE COURT: That is how we will resolve the rest of those bullets.
19

20   See Exhibit 15, at 66:21-69:6 (emphasis added).

21          23.    On September 29, 2017, Philips served on ASUS “Plaintiffs’ Second Amended

22   Infringement Contentions Against the ASUS Defendants.” True and correct copies of excerpts of this

23   document—in particular, the cover sheet, the ’913 patent claim charts, and the technical appendix—are

24   attached as HIGHLY CONFIDENTIAL Exhibit 16 (filed under seal).

25          24.    On October 23, 2017, Philips served on ASUS “Plaintiffs’ Third Amended Identification

26   of the ASUS Defendants’ Accused Products.” A true and correct copy of this document is attached as

27   Exhibit 17.

28          25.    On October 30, 2017, Mr. Sharret (counsel for Philips) sent a letter to counsel for ASUS

                                                        7
                                         PICKENS DECLARATION
                                      CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 9 of 13


 1   regarding discovery on the products expressly listed by name in Plaintiffs’ Third Amended Identification

 2   of the ASUS Defendants’ Accused Products, as well as a renewed request for an identification of any

 3   other products that run the Android operating system (version 2.1 or higher), the Windows operating

 4   system (version 7 or later), or the Chrome operating system. A true and correct copy of this document is

 5   attached as Exhibit 18.

 6          26.     On November 22, 2017, Mr. Lee (counsel for ASUS) sent counsel for Philips a letter

 7   regarding ASUS’s source code production, including recently produced source code for “Newly Accused

 8   Products.” A true and correct copy of this document is attached as HIGHLY CONFIDENTIAL-

 9   SOURCE CODE Exhibit 19 (filed under seal).

10          27.     Thereafter, on November 30, 2017 and December 21, 2017 counsel for ASUS and

11   counsel for Philips conducted Meet and Confers during which Philips proposed setting a final date for

12   supplementing Philips’ list of Accused Products.

13          28.     On December 7, 2017, Mr. Lee (counsel for ASUS) sent counsel for Philips a letter

14   regarding ASUS’s source code production, including recently produced source code for “Newly Accused

15   Products.” A true and correct copy of this document is attached as HIGHLY CONFIDENTIAL-

16   SOURCE CODE Exhibit 20 (filed under seal).

17          29.     On January 4, 2018, Mr. Lee (counsel for ASUS) sent counsel for Philips a letter

18   regarding the parties’ respective positions regarding Philips’s Third Amended Identification of Accused

19   Products served on October 23, 2017. A true and correct copy of this document is attached as HIGHLY

20   CONFIDENTIAL Exhibit 21 (filed under seal).

21          30.     ASUS explained it would provide discovery on “New Products,” but would not provide

22   discovery on so-called “Old Products” (i.e., products Philips allegedly could have identified when it

23   served its Initial Identification of Accused Products. In addition, ASUS agreed to provide a list of all

24   products sold in the United States since 2009, which was requested by Interrogatory No. 1 on October

25   19, 2016:

26                  During our call, you requested that ASUS provide a list of all products sold in
                    the United States since 2009, including information regarding the operating
27
                    system, HDCP 2.x, and touchscreen for each product. ASUS will provide a
28                  list of all products sold in the United States since 2009 as it is kept in the

                                                        8
                                         PICKENS DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
         Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 10 of 13

                    ordinary course of business, which would include the internal product name,
 1
                    external product name, product type, and the date of transaction. However, to
 2                  provide operating system, HDCP 2.x, and touchscreen information would
                    require, at a minimum, pulling and parsing the product specifications and bill
 3                  of materials for each and every product, which is a manual, burdensome
                    process and would encompass products outside the scope of this case.
 4
            31.     On January 22, 2018, I sent a letter to ASUS’s counsel responding to Mr. Lee’s (counsel
 5
     for ASUS) letter of January 4, 2018, and in particular expressed our disagreement as to the distinction
 6
     ASUS was making with respect to the scope of accused products. A true and correct copy of this
 7
     document is attached as Exhibit 22.
 8
            32.     On February 8, 2018, Mr. Lee (counsel for ASUS) sent me a letter explaining that ASUS
 9
     was not objecting to Philips’ Initial Identification of Accused Products (June 17, 2016); the First
10
     Amended Identification of Accused Products (August 26, 2016); or the Second Amended Identification
11
     of Accused Products (January 9, 2017); and was only partially objecting to the Third Amended
12
     Identification of Accused Products (October 23, 2017). In particular, he wrote:
13
                    To be sure, Philips served four iterations of its list of accused ASUS products to
14                  date—on June 17, 2016, August 26, 2016, January 9, 2017, and most recently on
                    October 23, 2017. Despite no apparent reason for why Philips could not identify all
15
                    accused products in the first instance, ASUS did not object to the first three
16
                    iterations. ASUS is also only partially objecting to the fourth instance, i.e., to just
                    those products that Philips could have identified twenty months ago.
17
     See HIGHLY CONFIDENTIAL Exhibit 25, at 2 (emphasis added) (filed under seal). 1
18
            33.     On January 26, 2018, ASUS served on Philips “Defendants’ Second Supplemental
19
     Response to Plaintiffs’ Interrogatory No. 1 to the ASUS Defendants.” A true and correct copy of this
20
     document is attached as HIGHLY CONFIDENTIAL Exhibit 23 (filed under seal).
21

22
     1
       On a related issue, in September 21, 2018 (4:35pm ET), Mr. McBrayer (counsel for HTC, but also
23
     speaking on behalf of ASUS) sent Ms. Nadipuram (counsel for Philips) a letter identifying the products
24   it believed are not properly in this case. A true and correct copy of this document is attached as Exhibit
     32.
25   In Mr. McBrayer’s letter of September 21, 2018, he stated that he wrote on behalf of HTC, ASUS, Acer,
     and Microsoft, and in part wrote: “Philips may not continue to add newly-accused devices until the day
26
     before trial, as Philips seems to contend; to the contrary, the parties and Court must draw a reasonable
27   line about the scope of the case, and did so through the District of Delaware’s Order, set in response to
     the parties’ agreed motion, setting the deadline for final infringement contentions on February 2,
28   2018.”

                                                            9
                                           PICKENS DECLARATION
                                         CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 11 of 13


 1          34.     In its Second Supplemental Response to Plaintiffs’ Interrogatory No. 1, ASUS for the first

 2   time identified ASUSPH_00117991, along with the following description:

 3                  Specifically, the spreadsheet produced natively at Bates number
                    ASUSPH_00117991 includes a list of all ASUS products sold in the United
 4
                    States from December 2009 to September 2016 that use Windows 7 or later,
 5                  Android 3.0 or later, or Chrome operating systems. Column A identifies the
                    product line to which each product belongs. Column B identifies the internal
 6                  part number of each product. Column C identifies the external product name
                    for each product. Column D identifies the operating system associated with
 7
                    each product. Column E indicates whether a product supports HDCP 2.x
 8                  based on whether that product contains HDCP 2.x functionality provided by
                    ARM or Intel, as described by Mr. Shunwen Huang in his deposition taken on
 9                  November 13, 2017.

10   See HIGHLY CONFIDENTIAL Exhibit 23, at 11-12 (emphasis added) (filed under seal).
11          35.     On February 2, 2018, Philips served on ASUS “Plaintiffs’ Third Amended Infringement
12   Contentions Against the ASUS Defendants.” True and correct copy of excerpts of this document—in
13   particular, the cover sheet, the ’913 patent claim charts, and the technical appendix— are attached as
14   HIGHLY CONFIDENTIAL Exhibit 24 (filed under seal).
15          36.     Included in Philips’ February 2, 2018 Infringement Contentions Against the ASUS
16   Defendants were infringement allegations against over 200 products first identified in
17   ASUSPH_00117991 by ASUS on January 26, 2018. See HIGHLY CONFIDENTIAL Exhibit 24 (filed
18   under seal) at document pages 89-102 (e.g., the ASUS ZenFoneA400CG).
19          37.     On March 19, 2018, ASUS produced another native Excel spreadsheets as
20   ASUSPH_00142844-848.
21          38.     Thereafter, in a July 25, 2018 letter to Philips (responding to correspondence shown in
22   Exhibit 26 and HIGHLY CONFIDENTIAL Exhibit 27 hereto), ASUS informed Philips that these
23   spreadsheets (evidently in addition to ASUSPH_00117991) also contained an accounting of “ASUS
24   products sold in the United States since 2009.” A true and correct copy of this document is attached as
25   HIGHLY CONFIDENTIAL Exhibit 28, at 1 (emphasis added) (filed under seal).
26          39.     More particularly, Mr. Lee wrote:
27                  ASUS agreed to provide a list of all ASUS products sold in the United
28
                    States since 2009 as it is kept in the ordinary course of business. The


                                                        10
                                         PICKENS DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 12 of 13

                    documents at Bates numbers ASUSPH_00142844–848 contain this very
 1                  information …
 2
                    To be sure, these documents do not contain “new and updated sales data.”
 3                  With respect to the accused products at issue in this case, the sales data
                    previously produced and identified in ASUS’s response to Philips’s
 4                  Interrogatory No. 2 is the relevant sales data. The documents at
                    ASUSPH_00142844–848 simply present the same sales data as kept in the
 5
                    ordinary course of business (i.e., per transaction) for not only the accused
 6                  products but also all other ASUS products sold in the United States since
                    2009.
 7
     See HIGHLY CONFIDENTIAL Exhibit 28, at 1 (emphasis added) (filed under seal).
 8
            40.     On August 23, 2018, counsel for Philips sent counsel for ASUS a document captioned
 9
     “Plaintiffs’ Fourth Amended Identification of the ASUS Defendants’ Accused Products,” as well as
10
     Appendix A attached thereto. Philips served this document to ascertain the full scope of the dispute as to
11
     accused products prior to bringing the dispute to the Court’s attention and seeking leave to amend. True
12
     and correct copies of these documents are attached as Exhibit 29 and HIGHLY CONFIDENTIAL
13
     Exhibit 30 (filed under seal), respectively.
14
            41.     Exhibit A to the Fourth Amended Identification (HIGHLY CONFIDENTIAL Exhibit
15
     30 (filed under seal)) was compiled by adding the spreadsheets produced at ASUSPH_00117991 and
16
     ASUSPH_00142844–848 to ASUS’s other sales spreadsheets, de-duplicating the lists by part number,
17
     and adding newly released products from ASUS’s U.S. and Global websites.
18
            42.     Following the sending of Philips’ August 23, 2018 letter, Mr. McBrayer (counsel for
19
     HTC, but also speaking on behalf of ASUS) sent Ms. Nadipuram (counsel for Philips) the above
20
     referenced September 21, 2018 letter (Exhibit 32) identifying the products it believed are not properly
21
     accused in this case, which included an Exhibit B enumerating such products. Counsel for Philips has
22
     reviewed Exhibit B to Mr. McBrayer’s September 21, 2018 letter, and has determined that Defendants
23
     have inappropriately identified numerous products which were properly accused as of and prior to
24
     February 2, 2018 in Delaware. In order to illustrate when such products were expressly identified by
25
     name, counsel for Philips has copied each of the supposedly “Improperly Accused ASUS Products” into
26
     an Excel Sheet. Next to each product, and to the extent relevant, counsel for Philips has identified the
27
     date on which, and the document in which, each of these products was previously identified to ASUS
28


                                                        11
                                          PICKENS DECLARATION
                                       CASE NUMBER 4:18-CV-01885-HSG
        Case 4:18-cv-01885-HSG Document 534 Filed 11/01/18 Page 13 of 13


 1   (before Philips’ August 23, 2018 letter). A PDF of that Excel sheet is attached as Exhibit 33.

 2          43.     I declare under the penalty of perjury under the laws of the State of California and the

 3   United States of America that the foregoing is true and correct.

 4          Executed on November 1, 2018 in New York, New York.

 5                                        /s/ Robert S. Pickens                     _
                                          Robert S. Pickens (admitted pro hac vice)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       12
                                         PICKENS DECLARATION
          FCHS_WS 14524473v1.doc      CASE NUMBER 4:18-CV-01885-HSG
